MacIntyre, J.
1. When the court ruled out that part of the testimony of the State’s witness, Maloy, as to what “somebody” told him, the remainder of Maloy’s testimony was pertinent evidence, original in its nature, not hearsay, and referred to facts that were admissible as a circumstance or circumstances connected with other circumstances from which the jury might infer that the accused controlled and possessed intoxicating whisky, the crime charged. Cole v. State, 120 Ga. 485 (48 S. E. 156). The objection that certain parts of the testimony of the witness Maloy were hearsay and wholly conclusions of the witness is not meritorious;
2. The evidence authorized the verdict.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.